Exhibit 10.1 ImmunoCellular Therapeutics, Ltd.Restricted Stock Unit Grant Notice(2006 Equity Incentive Plan) ImmunoCellular Therapeutics, Ltd. (the “Company”), pursuant to Section 8.1.2 of the Company’s 2006 Equity Incentive Plan (the “Plan”), hereby grants to Participant an award of shares of the Company’s Common Stock (“Restricted Stock Units”) under the terms set forth below (the “Award”). The Award is subject to all of the terms and conditions as set forth in this notice of grant (this “Restricted Stock Unit Grant Notice”) and in the Plan and the Restricted Stock Unit Award Agreement (the “Award Agreement”), both of which are attached hereto and incorporated herein in their entirety. Capitalized terms not otherwise defined herein shall have the meanings set forth in the Plan or the Award Agreement. In the event of any conflict between the terms in the Award and the Plan, the terms of the Plan shall control. Participant: Date of Grant: Vesting Commencement Date: Number of Restricted Stock Units/Shares: Vesting Schedule: The shares subject to the Award shall vest as follows: . Issuance Schedule: Subject to any change on a Capitalization Adjustment, one share of Common Stock will be issued for each Restricted Stock Unit that vests at the time set forth in Section 6 of the Award Agreement. Additional Terms/Acknowledgements: Participant acknowledges receipt of, and understands and agrees to, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan. Participant further acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan set forth the entire understanding between Participant and the Company regarding the acquisition of the Common Stock pursuant to the Award specified above and supersede all prior oral and written agreements on the terms of this Award with the exception, if applicable, of (i) any compensation recovery policy that is adopted by the Company or is otherwise required by applicable law, and (ii) any written employment or severance arrangement that would provide for vesting acceleration of this Award upon the terms and conditions set forth therein. By accepting this Award, Participant acknowledges having received and read this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees to all of the terms and conditions set forth in these documents. Participant consents to receive Plan documents by electronic delivery and to participate in the Plan through an on-line or electronic system established and maintained by the Company or another third party designated by the Company. ImmunoCellular Therapeutics, Ltd.Participant By: Signature Signature Title: Date: Date: Attachments: Restricted Stock Unit Award Agreement and 2006 Equity Incentive Plan Attachment I Restricted Stock Unit Award Agreement ImmunoCellular Therapeutics, Ltd.
